The Supreme Court affirmed the judgment of the Common Pleas on March 17th, 1884, in the following opinion:
Per Curiam.
There was no error in refusing to take this ease from the jury. The means of knowledge of the witnesses of the facts to which they testified as well as to their credibility, were all proper for the jury to consider. If in fact the engine threw out sparks or balls of fire of the great size mentioned by some of the witnesses, it was clearly evidence to justify the jury in finding the engine was carelessly and negligently operated, or that the spark arresters were defectively constructed or out of repair. The apparently irreconcilable evidence was properly submitted to the jury in a correct and clear charge.
'Judgment affirmed.